—In an action to recover damages for personal injuries, the defendants New'York City Transit Authority and “John Doe” appeal from an order of the Supreme Court, Richmond County (Gigante, J.), dated July 26, 2002, which granted the plaintiff’s motion for summary judgment on the issue of liability.
Ordered that the order is affirmed, without costs or disbursements.
The appellants do not challenge the fact that a bus owned by the New York City Transit Authority was involved in the instant accident. The plaintiff, in support of his motion for summary judgment, submitted evidence in admissible form which established as a matter of law that the accident occurred when the bus operator negligently changed lanes, striking the plaintiff’s vehicle (see Vehicle and Traffic Law § 1128 [a]; Calandra v Dishotsky, 244 AD2d 376 [1997]). The appellants, in opposition, failed to demonstrate the existence of a triable issue of fact. Altman, J.P., Goldstein, McGinity and Mastro, JJ., concur.